ON appellant’s motion for rehearing.
DAVIDSON, Judge.
Appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the appeal is dismissed because of the absence of a proper notice of appeal, without which this court is without jurisdiction to entertain the appeal.
The notice of appeal appearing in this record is by docket entry only. This is not sufficient. Notice of appeal must be entered of record, which means in the minutes of the court. Art. 827, Vernon’s C. C. P., and authorties there cited.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Crimnial Appeals and approved by the Court.